953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Virginia C. LIVINGSTON, M.D., Appellant,v.Louis W. SULLIVAN, M.D., Secretary, Dept. of HHS.
No. 91-5274.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellee's motion to dismiss or for summary affirmance, the opposition thereto and the reply;  the motion to amend appellant's certificate as to parties and the opposition thereto and the reply, it is


2
ORDERED that the motion to dismiss be granted as to The Livingston Medical Center, Kenneth C. Forror, M.D., Dan I. Magtira, M.D. and the Livingston Foundation for Cancer Research and Related Diseases, none of whom were named in the Notice of Appeal.   Fed.R.App.P. 3 requires dismissal of appeals by parties not named or otherwise identified in a timely notice of appeal.   See Torres v. Oakland Scavenger Co., 487 U.S. 312, 314-15 (1988).   It is


3
FURTHER ORDERED that appellee's motion for summary affirmance be granted as to the Estate substantially for the reasons stated by the district court in its memorandum filed June 28, 1991.   The district court properly ruled that Dr. Virginia Livingston's cause of action was extinguished by her death and that substitution of her Estate would be improper.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam).   It is


4
FURTHER ORDERED that the motion to amend appellant's certificate as to parties be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.